Dear Mr. Kent:
You advise this office that a vacancy has recently occurred in the membership of the East Feliciana Parish Police Jury. You ask if a federal employee may be appointed to fill the vacancy created in the office of police juror under the provisions of the Louisiana Dual Officeholding and Dual Employment Law, La.R.S. 42:61, etseq.
While La.R.S. 42:63(A)(1) generally prohibits one from holding elective office while holding employment in the federal government, police jurors are exempt from this limitation. La.R.S. 42:63(A)(3)(a) provides that "a person holding employment in the government of the United States and at the same time holding part-time elective office shall not be in violation of this Subsection . . ." La.R.S. 42:63(A)(3)(b) further states "for purposes of this Paragraph, `part-time elective office' shall mean an elective office the holder of which is deemed to be a part-time public servant pursuant to Article X, Section 29.1(A) of the Constitution of Louisiana." Article X, Section 29.1(A) defines "part-time public servant" to include a police juror.
It is the opinion of this office that a person holding employment with the federal government may also be appointed to fill the vacancy created in the office of police juror for the East Feliciana Parish Police Jury.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg